Martin, J.
delivered the opinion of the court. The plaintiff seeks to recover from the defendants the price of a lot which he sold, and by mesne conveyances was transferred to the insolvent, who bound himself to pay the price to the plaintiff.
The syndics pleaded the general issue, there was judgment against them and they appealed.
We notice a bill of exceptions to the opinion of the parish judge overruling the objection of the defendants’ counsel to the reading of the notarial act of sale, introduced by the plaintiff on the ground of its being written in the French language. The objection was overruled; the *552question was examined in Tilghman vs. Dias 12 Martin. 649.
East'n District.
May 1825.
The defendants further urge that the plaintiff has illegally proceeded by suit, to the great expense and injury of the other creditors seeking a judgment against the syndics, whilst his legal right was only to concur and be paid contradictorily with the other creditors: at the time of filing the tableau of distribution.
The syndics, it appears, denied the plaintiff’s right to the money recovered, this compelled him to sue; he prayed that the syndics might be decreed to pay him his claim and for general relief. The judgment directs him to be paid according to his rank and privilege, by the defendants in their capacity of syndics.
The rank and privilege, is to be fixed contradictorily with all the parties concerned, on making the tableau,
The plaintiff has prayed the judgment to be amended in the part which condemns him to costs.
He was condemned to pay costs because no amicable demand was proven. His counsel urges he was not bound to administer proof of this demand, because it was not specifically denied.
Dumoulin for the plaintiff, Nixon for the defendants.
We are of opinion that as the object of the suit could only be that the plaintiff should be paid according to his rank and privilege, i. e. that he should be put on the tableau; the suit was not one of those on which the act of 1813 requires a demand: suits for the payment of any sum of money. Martin's Digest 2, 196.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be annulled, avoided and reversed, and proceeding to give such a judgment, as in our opinion ought to have been given below; it is ordered, adjudged and decreed, that the plaintiff have judgment for $1,288, to be paid him according to his rank and privilege, with costs in both courts.